Citation Nr: 0410466	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  02-12 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel



INTRODUCTION

The appellant had active military service from April 1952 until 
March 1956.

This matter comes before the Board of Veteran's Appeals (Board) on 
appeal from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, which denied 
service connection for pes planus.

The appellant did not request a hearing in this case.


FINDINGS OF FACT

1.  Pes planus was noted at the time of the appellant's acceptance 
and enrollment into active military service.

2.  The appellant's pes planus was not noted upon discharge from 
active military service.

3.  The medical evidence shows that the appellant's pes planus did 
not increase in severity during active military service.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to the presumption of soundness 
with respect to his pes planus.  38 U.S.C.A. §§ 1132 (West 2002); 
38 C.F.R. § 3.304(b) (2003).

2.  The appellant is not entitled to the presumption of 
aggravation with respect to his pes planus, and service connection 
is therefore not warranted.  38 U.S.C.A. §§ 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, and 3.306 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of facts 
pertinent to his claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care provider 
who may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45620, 45630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

With respect to VA's duty to notify, the rating decisions on 
appeal, the statement of the case (SOC), and multiple supplemental 
correspondence, together have adequately informed the appellant of 
the types of evidence needed to substantiate his claims.  For 
example, in February 2002, the RO sent a letter to the appellant 
explaining the VCAA and asking him to submit certain information.  
In accordance with the requirements of the VCAA and current case 
law, the letter informed the appellant what evidence and 
information VA would be obtaining as well as the evidence that the 
appellant needed to provide.  The letter explained that VA would 
make reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the custodian 
of any records.  The letter also informed him of the legal 
requirements of a service connection claim in general and the 
specific requirements for pes planus.

At this point the Board shall address the timing of the VCAA 
notification.  The Board notes that the initial adjudication of 
the appellant's claim took place in January 2000, or prior to the 
February 2002 VCAA notification letter.  Furthermore, recent case 
law suggests that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Although the timing of the VCAA notification in this case does not 
comply with the explicit requirements of Pelegrini, the Court did 
not address whether, and if so, how, the Secretary can properly 
cure a defect in the timing of the VCAA notice.  Furthermore, the 
Court left open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.

For example, the Court in Pelegrini found, on the one hand, that 
the failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, i.e., a 
denial of the claim, would largely nullify the purpose of the 
notice and, as such, prejudice the claimant by forcing him or her 
to overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  Id. 
at 422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision notice 
was not prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant.") 

As such, the Board finds that the Court in Pelegrini has left open 
the possibility of a notice error being found to be non-
prejudicial to a claimant.  The Board notes that a contrary 
finding would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  Furthermore, providing such a notice would mandate all 
prior adjudications be vacated, as well as nullifying the notice 
of disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  Such interpretation 
of section 5103(a) is incompatible with the best interests of the 
appellant, as it would result in a substantial delay in 
readjudicating his claim.  Therefore, consistent with the 
requirements of the VCAA, the appellant was afforded the 
opportunity to submit information and evidence in support of his 
claim.  As such, the Board finds that all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).

The Board additionally notes that the VCAA notification letter 
sent to the appellant in February 2002 is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of Department 
of Veterans Affairs (PVA), Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. September 22, 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003).  The Federal Circuit has held that 38 C.F.R. §§ 
3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the extent they 
provide a claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 38 
U.S.C.A. § 5103(b), which provides a claimant one year to submit 
evidence.  However, the statute was recently amended to permit VA 
to adjudicate a claim within one-year of receipt of the claim.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Therefore, the claimant was notified properly of 
his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical records 
from the National Personnel Records Center (NPRC).  The record 
also includes lay statements, VA examination records, and private 
medical records.  Therefore, VA has no outstanding duty to assist 
the appellant in obtaining any additional information or evidence.  
At every stage of the process, the appellant was informed of the 
information needed to substantiate his claim, and VA has obtained 
all evidence identified by the appellant.  The appellant has not 
referenced any outstanding records or information that he wanted 
VA to obtain.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is necessary if 
the evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant suffered 
an event, injury or disease in service; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with another 
service-connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2003).

The appellant in this case was previously afforded a VA 
examination in January 2004.  Therefore, the Board finds that a VA 
reexamination is not necessary because there exists sufficient 
medical evidence to decide the appellant's claim.

Summarily, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of this 
case, additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at every 
stage of this case.


II.  Service Connection for Pes Planus

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  This may be 
shown by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  When a 
disease is first diagnosed after service, service connection can 
still be granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

A veteran shall be taken to have been in sound condition when 
enrolled for service, except as to disorders noted at the time of 
examination, acceptance, and enrollment or where evidence or 
medical judgment is such as to warrant a finding that the disease 
or injury existed before acceptance and enrollment.  38 U.S.C.A. § 
1132 (West 2002).  The appellant in this case was diagnosed with 
pes planus at the time of his entry into active service as 
indicated in his April 1952 entrance medical examination.  
Accordingly, the presumption of soundness did not attach in this 
case with regard to pes planus.

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding that 
the increase in disability is due to the natural progress of the 
disease.  Where the evidence shows that there was an increase in 
disability during service, there is a presumption that the 
disability was aggravated by service.  In order to rebut the 
presumption of aggravation, there must be clear and unmistakable 
evidence (obvious or manifest) that the increase in severity was 
due to the natural progress of the disability.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) and (b) (2003).

There is no aggravation of a preexisting disease or injury if the 
condition underwent no increase in severity during service on the 
basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 C.F.R. § 3.306(b) (2003).  The usual effects of 
medical and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 C.F.R. § 
3.306(b)(1) (2003).  Intermittent or temporary flare-ups during 
service of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  Accordingly, "a lasting worsening of the condition" -
- that is, a worsening that existed not only at the time of 
separation but one that still exists currently -- is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also 
Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

With respect to establishing service connection for the pre-
existing disability of pes planus, the Board is obligated to 
consider whether such condition increased in severity during 
active service. The Board shall initially focus upon the 
appellant's service medical records upon entry and discharge from 
active service as these medical records are pertinent to 
ascertaining any increase in severity of the appellant's pes 
planus.

The appellant's physical profile for his lower extremities was 
indicated as a "2" upon entry into service in April 1952.  
McIntosh v. Brown, 4 Vet. App. 553, 555 (1993) (citations omitted) 
(under the categories of PULHES, the "L" stands for "lower 
extremities").  The number "2" indicates that the individual meets 
procurement standards, but may have some limitation on initial 
military occupational specialty classification and assignment.  
See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  In 
contrast, the appellant's service medical records upon discharge 
in March 1956 show that his feet were "normal".  In addition, the 
discharge medical examination records fail to even note pes 
planus.  Therefore, the Board concludes that the appellant's 
physical profile designation for his lower extremities as "2" upon 
entry into active service and "normal" upon discharge indicates 
that his pes planus condition did not increase during active 
service.

The Board additionally notes that the appellant received in-
service treatment in January 1954 and February 1954 for right 
ankle pain and Achilles tendonitis.  However, the VA examiner 
concluded in January 2004 that these in-service treatments were 
not indicative of "complaints of flat footedness" or "treatment 
for flat footedness" during active military service.  Therefore, 
the Board finds that the appellant's service medical records do 
not show that his pes planus disability increased in severity 
during service.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).


At this point, the Board is obligated to consider whether the 
appellant's private medical records, VA examination records, or 
his own statements show that his pes planus disability increased 
in severity during active service.  The appellant contends in his 
September 2002 statement in support of claim (VA Form 21-4138) 
that his "flat feet condition worsened beyond normal progression 
on active duty due to the job [he] had".  The Board notes that the 
appellant, as a layperson without medical training, is simply not 
qualified to render medical opinions as to maters such as 
diagnosis and etiology of disorders and disabilities, and his 
opinion is entitled to no weight or probative value.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 
3.159(a)(1) (2003) [competent medical evidence means evidence 
provided by a person who is qualified through education, training, 
or experience to offer medical diagnoses, statements, or 
opinions].

The appellant's private medical records from N.G., DPM dated in 
February 2001 also fail to show that his pes planus condition 
increased in severity during service.  For example, N.G., DPM 
indicated that she was "unable to determine [if] his flatfoot 
condition is related to his military service".  In contrast, the 
private medical statement from Dr. W.C.B. dated in September 2002 
indicates an increase in severity of the appellant's pes planus 
during active service.  For example, Dr. W.C.B. stated that the 
appellant's pes planus was "exacerbated by his military duty".  
The Board notes, however, that Dr. W.C.B. did not review the 
appellant's claims file or conduct a thorough physical examination 
of the appellant in conjunction with rendering his opinion.  The 
Board's previous conclusion is supported by Dr. W.C.B.'s statement 
the "Mr. Sheehy was apparently diagnosed with pes planus prior to 
entering the military many years ago".  (emphasis added).

The appellant's VA examination records dated in January 2004 also 
address whether his pes planus disability increased in severity 
during active service.  The January 2004 VA examiner specifically 
concluded that it was "not likely" that the appellant's pes planus 
was secondary to his active military service.  Furthermore, the VA 
examiner's opinion was rendered in conjunction with reviewing the 
entirety of the appellant's claims file and a contemporaneous 
physical examination.  As such, the Board finds that the January 
2004 VA examiner's opinion was more thorough than the private 
medical statement of Dr. W.C.B.

At this point, the probative value of the conflicting VA and 
private medical opinions as evidence upon which to accept or 
reject the service connection claim must be determined.  The Court 
has stated that in evaluating the probative value of medical 
evidence:

[t]he probative value of the medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion that the physician reaches. . . As is true with 
any piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board] as 
adjudicators.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may 
appropriately favor the opinion of one competent medical authority 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is ambivalent, 
based on an inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not stated.  
See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993); Guerrieri, 4 Vet. App. 467, 470-71 (1993).

As previously discussed, the VA's examiner's opinion was 
predicated upon a review of the appellant's claims file and a 
contemporaneous physical examination.  Whereas the private medical 
statement of Dr. W.C.B. was not based upon a review of the 
appellant's claims file or a contemporaneous physical examination.  

Therefore, the Board finds that more probative weight is assigned 
to the VA medical opinion which indicated that the appellant's pes 
planus disability did not increase in severity during his active 
service.  For the above reason and bases, the appellant is not 
entitled to service connection for pes planus and there exists no 
reasonable doubt that could be resolved in his favor.


ORDER

Entitlement to service connection for pes planus is denied.


	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



